DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 October 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations that “the compact layer has a thickness in a range of 2 micrometers or more and 300 micrometers or less,” and “the porous layer has a thickness in a range of 2 micrometers or more and 100 micrometers or less.” It is unclear how the thickness of the layers are determined, given that the layers are integrally formed without a bonding interface, as set forth in claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150111110 to Watanabe et al. (Watanabe), cited in Applicant’s IDS filed 14 April 2020.

Regarding claim 1, Watanabe discloses a composite structure adapted to a separator of a secondary battery ([0001]), the composite structure comprising: a compact layer made of a solid electrolyte (“dense portion” [0014]); and a porous layer which contains the solid electrolyte (“porous portion” [0014]) and is integrally formed with the compact layer without having a bonding interface (porosity provided with a gradient [0062]).

Regarding claim 2, Watanabe discloses that the solid electrolyte is a garnet oxide containing at least Li, La, and Zr (garnet-type oxide Li7La3Zr2O12 [0052]).

Regarding claim 3, Watanabe discloses that the solid electrolyte is the garnet oxide represented by a basic composition (Li7-3x+y-Mx)(La3-yAy)( Zr2-zTz)O12, and M is one or more of Al and Ga, A is one or more of Ca and Sr, T is one or more of Nb and Ta, and 0≤x≤0.2, 0≤y≤0.2, and 0≤z≤2 are satisfied (garnet-type oxide Li7La3Zr2O12 [0052]). The Examiner notes that for the embodiment of Watanabe relied upon, x=0, y=0, and z=0. 

Regarding claim 5, Watanabe discloses that the compact layer has a thickness in a range of 2 micrometers or more and 300 micrometers or less (50 micrometers [0092]) and the porous layer has a thickness in a range of 2 micrometers or more and 100 micrometers or less (100 micrometers [0093]).

Regarding claim 7, Watanabe teaches a lithium battery (title), comprising a positive electrode ([0015]) containing a positive electrode active material ([0081]), a negative electrode ([0015]) containing a negative electrode active material (lithium metal or lithium alloy [0076]), and the composite structure according to claim 1 interposed between the positive electrode and the negative electrode ([0015]). 

Regarding claim 8, Watanabe teaches that in the composite structure, the compact layer is arranged on a side of the positive electrode, and the porous layer is arranged on a side of the negative electrode (Fig. 10, metallic plate 5 and metallic plate 44 [0118]). The Examiner notes that the instant claim language does not require that the compact layer is directly in contact with the positive electrode or that porous layer is directly in contact with the negative electrode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 4, Watanabe discloses that the compact layer has a relative density of 90% or more (dense portion with sintered density 90% or more [0014]). Watanabe further discloses a more preferable lower limit of 97% ([0033]). 

The instant specification discloses that the relative density is calculated as a relative density if the density when the solid electrolyte had no voids was set as 100% ([0040]). Therefore, the range of porosity values taught by Watanabe can be understood as a relative density, and Watanabe’s disclosed porosity of 50% or more corresponds to a relative density of 50% or less. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to select a relative density of 40% or more and 60% or less for the porous separator, given that porous layers in composite solid electrolytes were known to have a relative density of 50% or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of US 20150056519 to Ohta et al. (Ohta).

Regarding claim 6, Watanabe discloses that the solid electrolyte is a garnet-type sintered oxide body ([0051]). Watanabe does not disclose that the compact layer or the porous layer of the composite structure contains lithium borate. 

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the lithium borate taught by Ohta to at least one of the compact layer and the porous layer of the sintered garnet-type solid electrolyte disclosed by Watanabe, at 20 volume% or less, with the predictable result that the addition of lithium borate would lower the sintering temperature of the solid electrolyte. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200083562, to Kim et al. discloses a solid electrolyte with a first porous layer, second porous layer, a porosity gradient, and a conductive film of a garnet ceramic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729